DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 — 9,11, and 13 are pending. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bshara et al (US10075524) hereinafter Bshara in view of Yang et al (US20200293465) hereinafter Yang.


As to claim 1, Bshara discloses a bridge circuit, comprising: a Non-Volatile Memory Express (NVMe) device controller, arranged to communicate with a host via a Peripheral Component Interconnect Express (PCle) bus (Fig. 3 with bridge device 312 coupled to host 102); a network subsystem, arranged to communicate with an NVME over Transmission Control Protocol (NVMe-TCP) device via a network (Fig. 3 with adapter device 312 coupled to storage 208 over network 214, COL. 7, 25-50); and a data transfer circuit, coupled between the NVMe device controller and the network subsystem, and arranged to deal with data transfer associated with the NVMe-TCP device without intervention of the host (Fig. 3 where 312 manages the transactions, COL.9, 50-62).
Bshara does not explicitly disclose wherein the NVMe device controller, the network subsystem, and the data transfer circuit are all disposed in a same chip.
Yang teaches in Fig. 7 wherein the NVMe device controller, the network subsystem, and the data transfer circuit are all disposed in a same chip (paras.0058, and 0060).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the integration means of Yang with the components of Bshara to incorporate a plurality of interface protocols, (para. 0018).

As to claim 12, Bshara discloses a computer system, comprising: a host; and a bridge circuit,(Fig.3, with host 102, and bridge 312) comprising: a Non-Volatile Memory Express (NVMe) device controller, arranged to communicate with the host via a Peripheral Component Interconnect Express (PCle) bus; a network subsystem, arranged to communicate with an NVME over Transmission Control Protocol (NVMe- TCP) device via a network; and a data transfer circuit, coupled between the NVMe device controller and the network subsystem (Fig. 3 with adapter device 312 coupled to storage 208 over network 214, COL.7, lines 25-50), and arranged to deal with data transfer associated with the NVMe-TCP device; wherein the bridge circuit makes the host regard the NVMe-TCP device as a PCle-NVMe device for data access (Fig. 3 where 312 manages the transactions, COL.9, lines 50-62).
Yang teaches in Fig. 7 wherein the NVMe device controller, the network subsystem, and the data transfer circuit are all disposed in a same chip (paras.0058, and 0060).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the integration means of Yang with the components of Bshara to incorporate a plurality of interface protocols, (para. 0018).

As to claim 13, Bshara discloses a computer system, comprising: a host; and a bridge circuit,(Fig. 3 with host 102, and bridge 312) comprising: a Non-Volatile Memory Express (NVMe) device controller, arranged to communicate with the host via a Peripheral Component Interconnect Express (PCle) bus (COL. 3, lines 10-38); a network subsystem, arranged to communicate with an NVMEoverTransmission Control
Protocol (NVMe-TCP) device via a network (COL.3, lines 10-38); and a data transfer circuit, coupled between the NVMe device controller and the network subsystem, and arranged to deal with data transfer associated with the NVMe-TCP device (COL. 3, lines 15 — 32); wherein the host loads and executes a PCle-NVMe driver to control communication between the host and the NVMe device controller, without being equipped with an NVMe-TCP driver (COL. 3, lines 30 — 38). Yang teaches in Fig. 7 wherein the NVMe device controller, the network subsystem, and the data transfer circuit are all disposed in a same chip (paras.0058, and 0060).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the integration means of Yang with the components of Bshara to incorporate a plurality of interface protocols, (para. 0018).

As to claim 3, Bshara discloses the bridge circuit, wherein the network subsystem comprises: an offload engine, arranged to process Transmission Control Protocol/Internet Protocol (TCP/IP) stack between the network subsystem and the NVMe-TCP device (Fig. 11, and COL.23, lines 53-58); and an NVMe-TCP controller, arranged to trigger the data transfer circuit to read data from the host and transmit the data to the NVMe-TCP device via the offload engine, and trigger the data transfer circuit to transmit data received by the offload engine from the NVMe-TCP device to the host (Fig. 11, and COL.23, lines 60-67).

As to claim 4, Bshara discloses the bridge circuit, wherein the data transfer circuit comprises: a first storage element, arranged to store a first linked list, where each node in the first linked list records a storage address in a system storage device of the host (COL. 9, lines 1-20); a second storage element, arranged to store a second linked list, where each node in the second linked list records a storage address in a local storage device used by the bridge circuit (COL. 9, lines 1-20); a third storage element, arranged to store a lookup table, where the lookup table records a storage address of a first node in the first linked list in the first storage element and a storage address of a first node in
the second linked list in the second storage element (COL. 9, lines 1-20); and a data access circuit, arranged to read the first linked list and the second linked list according to the lookup table, to process data transfer between the host and the NVMe-TCP device (COL. 9, lines 20 — 40).

As to claim 5, Bshara discloses the bridge circuit, wherein the lookup table further records that a set of an NVMe command identifier, a TCP session identifier, and an NVMe-TCP command identifier that is mapped to the storage address of the first node in the first linked list in the first storage element and the storage address of the first node in the second linked list in the second storage element (COL. 9, lines 1-20); and the data access circuit is further arranged to read the storage address of the first node in the first linked list in the first storage element and the storage address of the first node in the second linked list in the second storage element from the lookup table according to the set of the NVMe command identifier, the TCP session identifier, and the NVMe-TCP command identifier (COL. 9, lines 20-40).

As to claim 6, Bshara discloses t bridge circuit, wherein the data access circuit starts to read the first linked list according to the storage address of the first node in the first linked list in the first storage element, to read a data from the system storage device, and starts to read the second linked list according to the storage address of the first node in the second linked list in the second storage element, to write the data into the local storage device (COL. 8, lines 50-67).

As to claim 7, Bshara discloses the bridge circuit, wherein the data access circuit further starts to read the second linked list according to the storage address of the first
node in the second linked list in the second storage element, to read the data from the local storage device, and transmits the data to the NVMe-TCP device via the network subsystem. (Fig. 3, and COL. 9, lines 48-60).

 As to claim 8, Bshara discloses the bridge circuit, wherein the network subsystem receive a data from the NVMe-TCP device (Fig. 11, and COL. 23, lines 39-45); and the data access circuit starts to read the second linked list according to the storage address of the first node in the second linked list in the second storage element, to write the data into the local storage device (Fig. 11, COL. 23,line 60- COL. 24, lines 15).

 As to claim 9, Bshara discloses the bridge circuit, wherein the data access circuit further starts to read the second linked list according to the storage address of the first node in the second linked list in the second storage element, to read the data from the local storage device, and starts to read the first linked list according to the storage address of the first node in the first linked list in the first storage element, to write the data into the system storage device (Fig. 11, and COL24, lines 1-15)..

As to claim 2, Bshara discloses the bridge circuit, wherein the NVMe device controller comprises: a PCle controller, arranged to access the PCle bus (Fig. 4 with said modules, and para. 0054); a host controller, coupled to the PCle controller, and arranged to control upstream transaction and downstream transaction of the PCle bus, NVMe configuration setting, and PCle configuration setting (Fig. 3, and para. 0047); Bshara does not explicitly disclose a submission queue processing circuit, coupled to the host controller, and arranged to read and process a command in a submission queue of the host; a completion queue processing circuit, coupled to the host controller, and arranged to write completion information of the command into a completion queue of the host; and a storage address processing circuit, coupled to the host controller, and arranged to retrieve storage address information carried by the command, and configure the data transfer circuit according to the storage address information.
Yang teaches in Fig.3 illustration the plurality of submission and completion queues.
a submission queue processing circuit, coupled to the host controller, and arranged to read and process a command in a submission queue of the host (para. 0021); a completion queue processing circuit, coupled to the host controller, and arranged to write completion information of the command into a completion queue of the host (0021); and a storage address processing circuit, coupled to the host controller, and arranged to retrieve storage address information carried by the command, and configure the data transfer circuit according to the storage address information (Fig. 4a, and para. 0034). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the capability of Yang in the system of Bshara to manage data transactions for a plurality of protocols, (para. 0018).

As to claim 11, Yang discloses the bridge circuit, wherein the bridge circuit is disposed in a PCle interface card (Fig. 7, and para. 0060). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use the capability of Yang in the system of Bshara to manage data transactions for a plurality of protocols, (para. 0018).

Response to Arguments
Applicant's arguments filed 4/07/22 have been fully considered but they are not persuasive. The Applicant has argued that prior art applied, Yang does not teach wherein the NVMe device controller, the network subsystem, and the data transfer circuit are all disposed in a same chip.
In response, the Examiner points to Fig. 7 of Yang that illustrates all said elements that are clearly integrated on a single device embodiment as taught in both paras. 0058, and 0060.
Thus, the prior art does teach the limitation and thus rejection is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625. The examiner can normally be reached 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571 2724176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.D/Examiner, Art Unit 2184                                                                                                                                                                                                        
/STEVEN G SNYDER/Primary Examiner, Art Unit 2184